Citation Nr: 1709179	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  12-04 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a brain disorder, including as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1969 to September 1971.  He also had subsequent reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This matter was remanded in September 2013 for additional development.  A supplemental statement of the case was most recently issued in March 2014.  The case was returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran had service in Vietnam and is presumed to have been exposed to herbicides, including Agent Orange.

2.  The Veteran does not have a disorder that is presumed to be service connected in veterans exposed to herbicides, including Agent Orange.

3.  A brain disorder was not manifest in service and is not attributable to service.


CONCLUSION OF LAW

A brain disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence needed to substantiate the claim for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. The Veteran was not afforded a VA examination regarding the claim for service connection of a brain disorder.  However, a VA medical opinion was obtained in January 2014 and, in February 2016, an independent medical expert opinion was obtained from a neuropathologist.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In both instances, the opinions were provided by a medical professional following a review of the entire claims file.  

The Board acknowledges that Veteran's complete service personnel and treatment records are unavailable, and when a veteran's service treatment records are unavailable through no fault of his own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran served on active duty from September 1969 to September 1971 with service in the Republic of Vietnam.  Thus, exposure to herbicides is presumed.  He is seeking service connection for a brain disorder, and residuals of brain surgery.

The Veteran's service treatment records are not of record.

VA medical records show that in December 2008, the Veteran presented to triage with complaints of progressive dizziness, headaches, nausea, vomiting, and gait imbalance, and memory difficulty.  He reported having mild symptoms for years, with a sharp increase in symptomatology beginning in November 2008.  December 2008 MRI results indicated: (1) a predominantly cystic left cerebellar mass containing an enhancing nodule, most likely representing a hemangioblastoma, with other possibilities including cerebellar astrocytoma and metastasis; and (2) brainstem and fourth ventricular compression and deviation, with associated obstructive hydrocephalus.  The Veteran underwent a suboccipital craniotomy for the resection of a cystic cerebellar mass.  A December 23, 2008 MRI indicated surgical removal of "most of the cystic component of the left cerebellar tumor," but "the small enhancing nodule" was still present.  

A January 2009 VA neurosurgery note reported that, after removal of the cystic cerebellar mass, the pathology was inconclusive and further follow-up was recommended to monitor or remove the remaining nodule.  The Veteran elected to have the nodule monitored rather than removed.

A March 2009 neurology report indicated that the Veteran's prior symptoms of headaches, nausea and vomiting, gait disturbance, and disequilibrium had resolved; however, the Veteran did complain of ongoing dizziness, particularly when looking upward.

In July 2009, the Veteran presented to a VA emergency clinic with complaints of a "floating sensation" in the front of his head, intermittent unsteady gait, intermittent lightheadedness, and depression, which he claimed began in May 2009 following his brain surgery and grew progressively worse.  The Veteran reported that, as a farmer, he had to frequently stop working for the entire day because of these symptoms.  The Veteran's wife reported that the Veteran had been febrile, very sensitive to heat, dizzy with a feeling like he was floating, and had experienced a decline in cognitive functioning.  The attending physician at that time noted that the Veteran had recently undergone surgical removal of a vascular malformation.  MRI results showed no significant changes.

In an August 2009 neurosurgery consult, the Veteran reported doing very well, and stated that his dizziness was most likely due to strenuous activity done while farming.  He did report continued difficulty with gazing upward while standing.  Again, the Veteran's brain disease was referred to as a vascular malformation.

In September 2009 the Veteran reported some short term memory problems and ongoing dizziness. 

In January 2010 the Veteran presented to a VA ophthalmology clinic.  At that time it was noted that he had a history of cystic cerebellar mass, which was a vascular neoplasm but not malignancy.

In March 2010 the Veteran presented for a follow-up MRI and complained of similar symptomatology to that as he experienced before he underwent surgery.  He denied having any difficulty ambulating or doing daily activities.  The Veteran's wife reported that the Veteran had been experiencing recent short-term memory loss.  The Veteran was described as status post posterior fossa resection of vascular malformation.  MRI results indicated that the Veteran was stable post-surgical changes, and that there was no evidence of new disease.  In particular, it was noted that the residual enhancing nodule remained unchanged.  The physician noted that the Veteran swayed when he stood and gazed upward.

A March 2011 follow-up MRI indicated no change in the postoperative appearance of the left inferior cerebellar hemisphere.  

In July 2011 the Veteran was noted as having mild cognitive impairment, which was most likely secondary to alcohol amnestic disorder and brain trauma from neurosurgery.  

The Board previously remanded the claim to obtain a VA examination to determine the nature and etiology of the Veteran's brain disorder.  The examiner was asked to provide an opinion as to whether it was at least as likely as not that the Veteran currently had a brain disorder that was due to his herbicide exposure in service, or that was otherwise causally or etiologically related to his military service.  

In January 2014, a VA examiner reviewed the Veteran's claims file, but did not conduct an in-person examination.  The examiner provided the following opinion:

The treatment records do not support treatment or diagnosis of a CNS disorder related to Agent Orange exposure.  [The Veteran] has been seen in neurology and neurosurgery related to a cerebellar mass [that] was resected, and in most recent notes diagnosed as a vascular malformation.  He also has been most recently evaluated for memory loss and this has been attributed to 'EtOh amnestic disorder and brain trauma' secondary to neurosurgery.  The vascular malformation is not related to Agent Orange exposure. 

The January 2014 examiner did not provide a clear rationale as to (1) what the Veteran's current diagnosis was, including why any past diagnoses were incorrect, and (2) why the vascular malformation was not related to Agent Orange exposure.  As a result, the Board sought an independent advisory medical opinion in order to address these questions.


The February 2016 VA independent medical opinion was provided by the Chief of Microbiology and Tissue Molecular Pathology, Surgical Pathology/Neuropathology at the VA Medical Center in Tampa, Florida.  The VA physician opined that it was less likely than not that the Veteran's brain lesion was related the Veteran's military service, including any exposure to Agent Orange or another herbicide.  In rendering this opinion, the VA physician acknowledged that the opinion had a caveat in that a definitive diagnosis of the Veteran's brain lesion was not available, but nonetheless pointed out that neither of the most likely diagnoses fall under a category associated with Agent Orange exposure, and neither would be classified as a soft-tissue sarcoma.  

In explaining the rationale for his opinion, the VA physician acknowledged that the challenge in this case is that a specific pathologic diagnosis from the surgical procedure was not provided.  The VA physician noted that imaging reports described a cystic mass with an enhancing nodule, and that the pathologic abnormality is usually present only in the nodule, and not the cyst wall.  According to the VA physician, the pathology report in this case describes predominantly cerebellar tissue, and the postoperative MRI states that the nodule remains suggesting that the nodule was not evaluated for diagnosis; the lesion was described as a "vascular malformation" in the neurosurgery clinic notes beginning  in mid-2009.  The VA physician noted that, although the pathology report describes abnormal vascular channels that could represent a vascular neoplasm, the imaging studies did not support the diagnosis of a vascular malformation because vascular malformations do not typically present as a cyst with a mural nodule, and vascular malformations are typically not considered synonymous with a vascular neoplasm as mentioned in the pathology report.  The VA physician indicated that the reason for the designation as a vascular malformation is unclear, but based on the available information, it seems unlikely that there was a vascular neoplasm.  The VA physician also indicated that without a specific pathologic diagnosis, the diagnosis must be presumed based on the imaging and the post-operative course.  The VA physician stated that he agreed with the initial MRI interpretation that the most likely diagnosis is hemangioblastoma.  The VA physician reported that hemangioblastomas represent approximately, 1-3% of all brain neoplasms, and approximately 7% of all brain neoplasm in the posterior fossa as in this case; hemangioblastomas are highly vascular tumors, which may correspond to the comment in the surgical pathology report, although that is not clear as it was not mentioned in their diagnosis.  According to the VA physician, the most common location for hemangioblastomas is in the cerebellum, where they typically present as a cystic mass with a mural nodule.  Hemangioblastomas are slow growing and are typically considered benign as they are usually cured with surgical resection of the nodule.  The tumor is given grade I of 4 by the World Health Organization tumor classification, which is the least aggressive grade.  Other diagnostic considerations include pilocytic astrocytoma and metastasis pilocytic astrocytomas, which represent approximately 2% of all brain tumors and also often occur in the posterior fossa presenting as a cystic mass with a mural nodule.  Such tumors are also given a grade of I of 4 by the WHO, as they are often cured by surgical resection; in general, these occur far more frequently in children and younger adults compared to hemangioblastomas, though rarely they can present in someone in their 50s.  Because such tumors can also be slow growing, this diagnosis cannot be excluded, although hemangioblastoma is more likely.  The VA physician further stated that the final diagnosis raised by the preoperative imaging is metastatic malignant tumor; however, the VA physician found that a metastatic malignant tumor is unlikely as the lesion has not progressed and a primary tumor has not manifested in the years since surgery.

The weight of the evidence reflects that the Veteran does not have a brain disorder related to his active duty.  

As previously noted, the Veteran's complete service treatment and personnel records are unavailable.  Nevertheless, the Board notes that the Veteran asserts that his brain disorder is the result of Agent Orange exposure in service, and not another event, illness, or injury during service (see VA Form 9, received December 2011; Veteran's statement, received in April 2014).  No brain disorder was noted or identified within one year of separation.  

There is no probative evidence that the Veteran's brain disorder is related to his service.  None of the available post-service treatment records reflect complaints, treatment, or diagnoses of a brain disorder prior to 2008.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish that the Veteran's brain disorder is related to his service.  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's brain disorder, to an in-service event, injury, or illness, including Agent Orange exposure, the Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the February 2016 independent medical opinion, as well as the clinical evidence of record.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and his brain disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board acknowledges that the Veteran has consistently asserted that, since his treating physicians could not tell him what caused his brain disorder, it must be related to his exposure to Agent Orange in service.  However, the January 2014 VA examiner found that the Veteran's brain disorder was less likely than not (less than 50% probability) incurred in service or caused by the Veteran's presumed Agent Orange exposure during service.  In this regard, the Board notes that the VA examiner found that the Veteran did not have a central nervous system disorder that was a presumptive disorder in accordance with 38 C.F.R. § 3.309(e).  The January 2014 VA examiner also found that the Veteran's vascular malformation was unrelated to any in-service Agent Orange exposure.  

In February 2016, the independent  examiner elaborated on the opinion, noting that none of the possible diagnoses of the Veteran's brain disorder are considered soft tissue sarcomas (a presumptive disorder under 38 C.F.R. § 3.309(e)).  According to the independent examiner, the absence of metastasis in the years since the surgery made a malignancy unlikely.  Moreover, the independent examiner found that, although the pathology report describes abnormal vascular channels that could represent a vascular neoplasm, imaging did not support a diagnosis of a vascular malformation; vascular malformations do not present as a cyst with a mural nodule, and are typically not considered synonymous with a vascular neoplasm.  

Likewise, the February 2016 independent examiner noted that the Veteran's brain lesion most likely represented a hemangioblastoma, as the location of the lesion in the cerebellum, and the presentation of the lesion as a cystic mass with a mural nodule was consistent with a hemangioblastoma. The independent examiner further noted that hemangioblastomas, as well as the other possible diagnoses of pilocytic astrocytoma and metastasis pilocytic astrocytomas, have not been associated with  exposure to Agent Orange. The independent examiner stated that hemangioblastomas are highly vascular tumors which can be randomly occurring, as in the Veteran's case, or associated with the von Hippel-Lindau familial syndrome.  

The Board notes that the opinions of the January 2014 VA examiner, and the February 2016 independent medical opinion, are consistent with the medical evidence of record, which does not demonstrate that the Veteran's brain disorder is related to his service.  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In this case, the Board finds that the January 2014 VA examination report, and the February 2016 independent medical opinion, are the most probative evidence of record as they are definitive, based upon a complete review of the Veteran's entire claims file (including prior medical opinions) and consideration of the Veteran's report of his medical history.  Additionally, the February 2016 physician provided a detailed rationale for the conclusions reached, including a review of the relevant medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Accordingly, these opinions are found to carry significant weight.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of a brain disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a brain disorder is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


